Citation Nr: 1636961	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to a rating in excess of 20 percent for orthopedic residuals of a left ankle fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to April 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for orthopedic residuals of a left ankle fracture.  A July 2009 rating decision continued the 20 percent rating.  In July 2015, the case was remanded for additional development.  

During the pendency of this appeal the RO granted service connection for left foot paresthesia, as a neurological manifestation of the left ankle fracture.  The Veteran disagreed with the initial rating assigned, and a subsequent rating decision increased the rating.  He did not perfect an appeal in that matter after a statement of the case was issued.  Accordingly, the matter of the rating for left foot paresthesia is not before the Board.


FINDING OF FACT

At no time under consideration is the Veteran's left ankle orthopedic disability shown to have been manifested by more than marked limitation of motion; ankylosis of the ankle is not shown.    


CONCLUSION OF LAW

A rating in excess of 20 percent for orthopedic residuals of a left ankle fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5271 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in September 2008.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in September 2008, November 2008 (for left foot neuropathy), September 2011, and December 2014.  The Board finds the examination reports adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's left ankle disability encompasses arthritis, and is currently rated 20 percent disabling under Code 5271, which provides for a 10 percent rating for limitation of ankle motion, when moderate, and for a 20 percent [maximum] rating when marked.  [Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.]  38 C.F.R. § 4.71a, Code 5271, and Plate II.  

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

VA received the Veteran's claim seeking an increased rating for his left ankle disability on August 21, 2008.  Accordingly, the relevant period for consideration begins (one year prior) in August 2007.

A July 2007 VA podiatry consult report notes complaints of constant ankle pain, rated 3-4/10 at rest and 8-9/10 after prolonged walking and weight-bearing.  Range of motion studies found normal plantar flexion, dorsiflexion limited to approximately 8 degrees.  An ankle brace was ordered.  

An August 2007 clinical record notes that the ankle brace was very helpful, but the Veteran continued to report ankle pain and difficulty walking long distances.  

In a September 2008 statement, the Veteran reported increased ankle pain and difficulty with activities that require walking, climbing ladders, and standing.  

A September 2008 VA physical therapy record notes complaints of ankle pain rated as 5-6/10.  The Veteran reported that an ankle-stabilizing brace helped to reduce pain.  Objectively, there was no significant left ankle edema, but muscle atrophy was noted.  His gait showed decreased push off, less stance time, and decreased step length.  Tenderness was noted at the anterior talocrural joint.  Range of motion testing showed dorsiflexion to 8 degrees, plantar flexion to 15 degrees, inversion to 20 degrees, and eversion to 10 degrees.  He was able to squat but with discomfort in the anterior ankle. 

On September 2008 VA examination, the Veteran complained of worsening intermittent left ankle pain, stiffness, swelling, and discomfort.  He denied any giving way, locking, or instability.  He reported difficulty with prolonged walking, driving, and standing.  He reported the pain as 2-3/10, with the worst pain rated 4-5/10.  He denied wearing a brace and explained that orthotics have not been much help.  He endorsed having flare-ups lasting two to four hours precipitated by excessive ambulation and repeated joint movement, but reported that flare-ups never totally incapacitate him; he denied any loss of range of motion or function due to pain on flare-ups or on repetitive usage.  Objectively, his gait was normal and there was no evidence of abnormal weight bearing, ankylosis, painful motion, swelling, tenderness, instability, or weakness.  Range of motion testing found dorsiflexion from 0 to 10 degrees (with pain at 10 degrees) and plantar flexion from 0 to 45 degrees (without pain).  There was no additional loss of motion on repetitive use testing, nor was there evidence of incoordination, weakened movement, or excess fatigability.  The Veteran denied losing time from work due to his ankle disability.     

An October 2008 VA physical therapy record notes the Veteran's statement that his ankle was "feeling pretty good."  Range of motion testing showed dorsiflexion to 8 degrees and plantar flexion to 20 degrees; inversion was to 20 degrees and eversion was to 10 degrees.  Minimal movement was noted on toe raises in plantar flexion, but he was able to perform them.  Pain was noted on palpation along the medial aspect of the arch of the foot.  

On November 2008 VA examination for left foot neuropathy complaints, the Veteran was able to squat very well, do toe walk (weight-bearing plantar flexion) and heel walk (weight-bearing dorsiflexion) well, and do weight-bearing supination and pronation.  Range of motion was not provided in degrees; however, ranges of motion for plantar flexion, eversion, and inversion were noted as "unremarkable," and his gait was normal.  There was no objective evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  He reported using an orthotic device.     

A February 2009 letter from Dr. G.J., a private treating physician, reflects his suggestion that the Veteran use a cart while working.  [A May 2007 private treatment record from the Veteran's workplace notes an electric cart was recommended for use on an as-needed basis for ambulation in the workplace.]  

On September 2011 VA examination, the Veteran complained of left ankle pain but denied flare-ups.  He reported using a molded shoe insert and a rigid brace for the ankle.  On examination there was tenderness/pain on palpation.  Range of motion studies found dorsiflexion to 5 degrees and plantar flexion to 35 degrees; there was no objective evidence of painful motion.  There was no additional limitation of motion on repetitive testing, but reduced movement, weakened movement, fatigability, atrophy of disuse, and interference with sitting, standing, and weight-bearing were noted.  There was no instability or ankylosis of the ankle.  The Veteran reported using a brace regularly.  X-rays showed degenerative/traumatic arthritis of the ankle.  The examiner opined that the left ankle disability limits the Veteran's ability to lift heavy items and prevents him from climbing ladders.     

On December 2014 VA examination, the Veteran reported chronic left ankle pain with limited range of motion.  He endorsed flare-ups that limit weight-bearing activities, generally precipitated by walking or standing.  On examination there was tenderness/pain on palpation of the joint and pain with weight bearing.  Range of motion studies revealed dorsiflexion to 5 degrees and plantar flexion to 30 degrees.  There was no additional limitation of motion following repetitive testing, but pain, weakness, fatigability, lack of endurance, and incoordination were noted as additional limitations based on the Veteran's statements.  Muscle atrophy was noted, but there was no ankylosis of the joint; ankle instability was not suspected.  The Veteran noted that he regularly uses a brace.  Arthritis of the ankle was diagnosed.  The examiner opined that the Veteran's ankle disability renders him incapable of engaging in work requiring prolonged weight-bearing. 

Analysis

The 20 percent rating under Code 5271 (for limitation of ankle motion) currently assigned for the Veteran's orthopedic residuals of a left ankle fracture is the maximum schedular rating under that code, and reflects marked limitation.  [As was noted above, neurological residual manifestations of that injury are separately rated, and that rating is not at issue herein.]  Consequently, the analysis must turn to consideration of alternate criteria for rating the disability.

Under Code 5270 a 30 percent rating is warranted for orthopedic ankle disability manifested by ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees, and a (maximum) 40 percent rating is warranted when the ankylosis is in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.  Each of the examinations assessing orthopedic manifestation of the left ankle fracture (in September 2008, September 2011, and December 2014) found motion of the left ankle (albeit limited to varying degrees, and with some pain of weight-bearing).  Although weakness, fatigability, lack of endurance and incoordination were noted as additional limitations (based on the examiner acknowledging the Veteran's reports), no examination found ankylosis of the ankle in any position (much less an unfavorable one as required for ratings in excess of 20 percent); and ankylosis of the ankle was not noted or reported in any treatment record.  The Veteran has not alleged that his left ankle is ankylosed.  Accordingly, a schedular rating is excess of 20 percent for the left ankle orthopedic disability is not warranted.

The Board has also considered whether referral of the Veteran's claim for consideration of an extraschedular evaluation is warranted.  38 C.F.R. §3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the Veteran's left ankle orthopedic disability is manifested by reports of pain, reduced range of motion, difficulty standing or walking for prolonged periods of time, and the inability to climb ladders.  Such manifestations and related impairment are fully contemplated by criteria for the schedular rating currently assigned.  Significantly schedular criteria (in Code 5270, outlined above) provide for higher ratings, but the criteria for the higher ratings are not met.  There is nothing exceptional or unusual about the Veteran's left ankle disability.  Thun, 22 Vet. App. at 115.  He has not been hospitalized for the disability during the evaluation period, and while he may be precluded from forms of employment requiring prolonged standing or walking or climbing ladders such limitations are encompassed by the criteria for the 20 percent rating now assigned.  There is no evidence that the disability causes marked interference with employment.  The record does show that at work he was offered an accommodation (an electric cart) for the disability.  The schedular criteria are not shown to be inadequate, and referral for consideration of an extraschedular rating is not warranted.

Finally, the record does not show, nor has the Veteran alleged, that he is unemployable due to his left ankle disability.   While he reported changing jobs (from construction to industrial electrician) due to the disability, he has not indicated that his retirement was due to left ankle disability.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 

The preponderance of the evidence is against this claim.   Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for orthopedic residuals of a left ankle fracture is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


